Citation Nr: 0605886	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1956.

In January 2002, the RO denied the veteran's claims for 
service connection for tinnitus and hearing loss.  The 
veteran appealed to the Board of Veterans' Appeals (Board), 
and the Board denied the appeal in February 2004.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2004, the VA General Counsel filed an unopposed motion with 
the Court requesting that the Board's decision be vacated and 
remanded for additional development.  In August 2004, the 
Court granted the motion, thereby returning the case to the 
Board.

In September 2004, the Board remanded the case for additional 
development.  In November 2005, while the case was in remand 
status, the RO granted service connection for tinnitus and 
left ear hearing loss.  The prior denial of service 
connection for right ear hearing loss was confirmed and 
continued, and the case was returned to the Board in January 
2006.


FINDING OF FACT

The veteran has a current right ear hearing disability that 
can be attributed, at least in part, to in-service noise 
exposure; it is not possible to determine what percentage of 
his impairment is service-related and what percentage is due 
to other etiologies.




CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, a right 
ear hearing disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for hearing loss in his 
right ear.  He says that he was exposed to excessive noise in 
service, including during combat exercises, and maintains 
that his current difficulties can be attributed to in-service 
noise exposure.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In the present case, the Board finds that the evidence 
supports the veteran's claim for service connection for right 
ear hearing loss.  The report of his most recent VA 
audiometric examination, conducted in July 2005, shows that 
he has auditory thresholds of 105+ decibels at 500, 1000, 
2000, 3000, and 4000 Hertz in the right ear, and that he has 
a right ear speech discrimination score of zero percent.  
Thus, it is clear that he has a current "disability" in 
that ear, as VA defines it.  See 38 C.F.R. § 3.385 (2005) 
(indicating that, for VA purposes, impaired hearing is 
considered to be a "disability" if the auditory threshold 
at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; or if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).  He has offered credible statements with respect 
to noise exposure in service (indeed, he has been granted 
service connection for tinnitus and left ear hearing loss as 
a result of such exposure), and a VA examiner has stated in 
an uncontradicted opinion, dated in November 2005, that 
"[a]t least part of the right ear hearing loss can be 
explained by the service-related noise exposure."  Under the 
circumstances, the Board finds that the criteria for an award 
of service connection have been satisfied.

The Board acknowledges that the available evidence indicates 
that etiologies other than in-service noise exposure may have 
played a role in generating the veteran's current level of 
right ear hearing impairment; namely, an episode of 
unexplained vertigo, nausea, vomiting, and rapid right ear 
hearing loss that occurred in 1982, many years after service.  
However, the VA examiner who offered the November 2005 
opinion, referenced above, indicated, in effect, that it was 
not possible to determine what percentage of the veteran's 
right ear hearing loss was service-related, and what 
percentage was caused by other etiologies.  Under these 
circumstances, the doctrine of reasonable doubt dictates that 
the veteran's right ear hearing impairment be attributed 
entirely to the service-related etiology.  38 C.F.R. § 3.102 
(2005); cf. Mittleider v. West, 11 Vet. App. 181 (1998) (when 
it is not possible to separate the effects of service- and 
non-service-connected conditions, the doctrine of reasonable 
doubt dictates that the veteran's impairment be attributed to 
the service-connected disability).  Service connection is 
therefore granted for the totality of the veteran's current 
right ear hearing impairment.

Because the Board is granting the veteran's appeal, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), have been satisfied.  That matter is 
moot.




ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


